J. S12033/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
DAVID J. ADDAMS,                            :
                                            :
                          Appellant         :     No. 1334 EDA 2014


                    Appeal from the PCRA Order April 2, 2014
               In the Court of Common Pleas of Delaware County
               Criminal Division No(s).: CP-23-CR-0001171-1997
                                         CP-23-CR-0004347-1996

BEFORE: BOWES, SHOGAN, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                     FILED MARCH 12, 2015

        Pro se Appellant, David J. Addams, appeals from the order dismissing

as untimely his serial1 pro se petition filed pursuant to the Post Conviction

Relief Act2 (“PCRA”). Appellant contends a miscarriage of justice occurred,

he was sentenced to an illegal sentence, and trial counsel was ineffective.

We affirm.


*
    Former Justice specially assigned to the Superior Court.
1
   The PCRA court’s opinion thoroughly explains the lengthy procedural
history. In sum, for docket no. 1171-1997, the instant petition is Appellant’s
fourth, and for docket no. 4347-1996, the instant petition is his fifth. See
PCRA Ct. Op., 9/9/14, at 12. The opinion is dated August 8, 2014, but was
served on Appellant on September 9, 2014.
2
    42 Pa.C.S. §§ 9541-9546.
J. S12033/15


      We adopt the facts and procedural history set forth in the PCRA court’s

opinion.   See PCRA Ct. Op. at 1-15.    Appellant timely appealed from the

order dismissing the instant petition and timely filed a court-ordered

Pa.R.A.P. 1925(b) statement.

      After a careful review of the parties’ arguments, the record, and the

decision of the Honorable Kevin F. Kelly, we affirm on the basis of the PCRA

court’s opinion.   See id. at 23-33 (holding Appellant failed to timely file

instant petition and invoke exception to PCRA time-bar; constitutional rights

referenced by Appellant were not new). With respect to Appellant’s claim of

an illegal sentence, the PCRA petition must be timely filed.            See

Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999) (“Although legality

of sentence is always subject to review within the PCRA, claims must still

first satisfy the PCRA’s time limits or one of the exceptions thereto.”).

Having discerned no abuse of discretion or error of law, we affirm the order

below. See Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1267-68 (Pa.

2008).

      Order affirmed.




                                    -2-
J. S12033/15



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/12/2015




                          -3-
                                                                                                  Circulated 02/06/2015 01:42 PM




   IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                             CRIMINAL


  COMMONWEALTH OF PENNSYLVANIA                                            NOS. 4347-96 and 1171-97

                             v.

  DAVID ADDAMS


  Christopher J. Schmidt, Esquire - Deputy Attorney General for the Commonwealth
  David Addams - Pro Se


                                                   OPINION


Kelly, J.                                                                          Date: August 8, 2014

          In the case docketed at No. 3197-96, 1 on December 19, 1996, following a jury trial before

 the late Honorable Kenneth A. Clouse, Defendant Addams was found guilty of Robbery, 18

 Pa.C.S. § 3701, and related offenses arising from the armed robbery of a Burger King restaurant

 in Media, Delaware County.              On February 5, 1997, the Defendant was sentenced by the

 presiding trial judge to eight and one half (8.5) through twenty (20) years imprisonment.

          On March 6, 1997, in the prosecution docketed under No. 4347-96, following a jury trial

once more before the Honorable Kenneth A. Clouse, the Defendant was again found guilty of

Robbery, 18 Pa.C.S. § 3701, and related offenses, this time stemming from the armed robbery of

a McDomild's restaurant in Ridley Township, Delaware County.                           On March 7, 1997, the

presiding trial judge sentenced Defendant Addams to another term of eight and one half (8.5)




I Although the collateral filing at bar does not reference this case, No. 3197-96, nor does it appear that relevant to
this matter (No. 3197-96) there are any currently outstanding Post Conviction Relief Act pleadings, this case (No.
3197 -96) for purposes of affording a more complete and meaningful understanding of these matters' overall dir.ect
and collateral records is so referenced.




                                                                                                                                   }
                                                                                                                            -,,'
                                                                                 Circulated 02/06/2015 01:42 PM




  through twenty (20) years incarceration and directed that this sentence of the Defendant be

  served consecutive to that of case No. 3197-06 previously imposed (February 5, 1997).

         In the matter docketed at No. 1171-97, on November 14, 1997, following a jury trial once

  again before the Honorable Kenneth A. Clouse, Defendant Addams was for a third time found

  guilty of Robbery, 18 Pa.C.S. § 3701, and related offenses, this instance arising from the armed

 robbery of a Swiss Farms store on South Chester Road, Springfield Township, Delaware County.

 The Defendant was sentenced on November 20, 1997, by the presiding trial judge to a third

 period of eight and one half (8.5) through twenty (20) years imprisonment with this term of

 incarceration directed to be served consecutive to those past imposed sentences of case Nos.

 3197-96 and 4347-96.

        Prior to the first two (2) trials regarding Nos. 3197-96 and 4347-96, Judge Clouse on

 November 18 and 20, 1996, presided over a consolidated suppression hearing, inter alia, relevant

 to a statement Defendant Addams gave to the police on the night of his arrest implicating himself

 in approximately eleven (11) robberies, including those of the Burger King, McDonald's and the

Swiss Farms store, as well as certain physical evidence seized incident to the Defendant's arrest.

The exclusionary motion was denied by order dated December 9, 1996.

        Prior to trial in No. 1171-97, the Defendant also filed on July 29, 1997, a counseled

Motion to Suppress that was substantially the same to that previously lodged in docket Nos.

3197-96 and 4347-96 and past decided by the court subsequent to the full hearing of November

18 and 20, 1996, via such an order of December 9, 1996. After determining nothing new and/or

additional would be offered in support of this second, identical exclusionary challenge, the court

denied this suppression motion without a further hearing, incorporating for record purposes the

prior litigated, suppression proceeding (November 18 and 20, 1996).

                                                2
                                                                                Circulated 02/06/2015 01:42 PM




            Defendant Addams lodged timely Notices of Appeal to the Superior Court of

  Pennsylvania in Nos. 3197-96 and 4347-96 from the Judgments of Sentence and such were

  consolidated for purposes of direct appeal at Superior Court No. 1440 PHL 1997 and No. 1441

  PHL 1997. By this combined appellate action, the Defendant contended, inter alia, that the

  police lacked probable cause to arrest him on March 27, 1996, in connection with the armed

  robberies of the Burger King and McDonald's restaurants and/or that the trial court should have

  suppressed the evidence seized from the Defendant's vehicle as well as the inculpatory statement

 made by Defendant Addams.         On January 6, 1998, the Superior Court in both these cases

 affirmed the sentencing judgments. Reargument was denied on March 20, 1998. See Superior

 Court Nos. 1440 PHL 1997 and 1441 PHL 1997. Timely Petitions for Allowance of Appeal

 were filed and docketed in the Supreme Court of Pennsylvania at No. 323 MAL 98 and No. 324

 MAL 98. Both Allowance of Appeal Petitions were denied by the Supreme Court on October 6,

 1998. See Supreme Court Nos. 323 MAL 98 and 324 MAL 98.

           Defendant Addams lodged a timely Appeal Notice to the Superior Court regarding his

 conviction in No. 1171-97 which was docketed at No. 395 PHL 1998 with the appellate court.

This direct appeal again affirmed on January 21, 1999, the Judgment of Sentence. See Superior

Court No. 395 PHL 1998.         A Petition for Allowance of Appeal was resultantly filed and

docketed in the Pennsylvania Supreme Court at No. 190 MAL 1999. The Supreme Court denied

this petition on May 4, 1999. See Supreme Court No. 190 MAL 1999.

       Defendant Addams was represented at trial in all three (3) cases by Edward Jay Weiss,

Esquire.     Throughout the direct appeal proceedings in cases Nos. 3197-96 and 4347-96 the

Defendant was represented by Michael V. Puppio, Esquire. In matter No. 1171-97, Karen E.

Friel, Esquire represented Defendant Addams related to the direct appellate proceedings.

                                               3
                                                                                              Circulated 02/06/2015 01:42 PM




           On April 12, 1999, Defendant Addams filed his first pro se Motions for Post Conviction

  Collateral Relief (PCRA) regarding docket No. 3197-96 and docket No. 4347-96. In both these

  cases, G. Michael Green, Esquire was appointed by the court to represent the Defendant.

           On November 15, 1999, Defendant Addams through his attorney lodged amended PCRA

  petitions in matters Nos. 3197-96 and 4347-96, inter alia, alleging that trial counsel was

  ineffective for the following purported omissions: Failing to object to the use and admission of

  Commonwealth Exhibit C-l, a Handwritten note that contained the description of a motor

  vehicle;2 Failing to call certain witnesses; and/or Failing to conduct a reasonable investigation

 with respect to the charges filed against the Defendant.               This amended, counseled pleading

 averred as well that material to case Nos. 3197-96 and 4347-96 appellate counsel, Michael V.

 Puppio, Jr. Esquire, was professionally incompetent.

          On May 9, 2000, the court under docket Nos. 3197-96 and 4347-96 held an evidentiary

 hearing on the Defendant's counseled, amended PCRA petitions. Defendant Addams through

 his collateral lawyer presented the testimony of trial attorney, Edward Jay Weiss, Esquire, and

 the Defendant. Resultantly, on August 8, 2000, the court issued an order, including findings of

fact and conclusions of law, denying the Defendant's collateral pleadings.

         The Defendant's lawyer filed timely appeals to the Superior Court from the denial of

these first PCRA motions (Nos. 3197-96 and 4347-96) and such were docketed at 3335 EDA

2000 and 3336 EDA 2000.              These appeals were consolidated by the appellate court.                 On

February 21,2001, the Superior Court entered an order permitting G. Michael Green, Esquire to


2 At the suppression hearing held on November 18 and 20, 1996, the Defendant raised the issue of this handwritten
note's (Commonwealth Exhibit C-l) authenticity, and the prosecution relatedly presented the testimony of Officer
Anne Bardo, Swarthmore Police Department, concerning the note's origin. As above stated, the trial court denied
the note's evidentiary exclusionary per order dated December 9, 1996. This issue was again raised by Defendant
Addams on direct appeal and the Judgments of Sentence in both cases (Nos. 3197-96 and 4347-96) were affirmed by
the Superior Court on January 6, 1998. See Superior Court Nos. 1440 PHL 1997 and 1441 PHL 1997.
                                                       4
                                                                                   Circulated 02/06/2015 01:42 PM




  withdraw as counsel and allowing Defendant Addams to proceed pro se. Thereafter" by order

  dated September 19,2001, the Superior Court affirmed the trial court's denial of the Defendant's

  initial collateral motions (Nos. 3197-96 and 4347-96). See Superior Court Nos. 3335 EDA 2000

  and 3336 EDA 2000. Timely pro se Petitions for Allowance of Appeal were subsequently

 lodged and docketed in the Supreme Court of Pennsylvania at 860 MAL 2001 and 861 MAL

 2001. Those petitions were denied on February 12, 2002. See Supreme Court Nos. 860 MAL

 2001 and 861 MAL 2001. See also Commonwealth v. Addams, 788 A.2d. 1024 (Pa.Super.

 2001)(Unpublished Opinion), appeal denied, 796 A.2d 313 (2002).

        On April 8, 2002, Defendant Addams filed in case No. 3197-97 a second pro se PCRA

 petition. The Defendant on May 20, 2002, lodged an amended PCRA pleading again attacking

 the authenticity of Commonwealth Exhibit C-l (Handwritten Note), an issue previously litigated

 by the Defendant both directly and collaterally. In this second PCRA filing, Defendant Addams

 also claimed that these concerns were grounded in newly discovered, exculpatory evidence.

        On November 15, 2002, privately retained counsel, Robert A. Kurtz, Esquire, entered his

appearance on behalf of the Defendant in matter No. 3197-96 and thereafter, on December 17,

2002, lodged two (2) amended PCRA petitions relative to the Defendant's second pro se

collateral pleadings once more challenging Commonwealth Exhibit C-l (Handwritten Note).

The court pursuant to Pa.R.Crim.P. 907 notified Defendant Addams on    J~ll1e   4, 2003, of its intent

to dismiss these various PCRA petitions without a hearing. Defense counsel filed a response to

the court's dismissal notice on June 24,2003. By an order dated July 1,2003, and docketed July

3, 2003, the court in No. 3197-96 collectively dismissed Defendant Addams' second PCRA

pleadings.



                                               5
                                                                                 Circulated 02/06/2015 01:42 PM




         From the court's dismissal order (July 3, 2003), the Defendant's lawyer filed an appeal to

  the Superior Court of Pennsylvania on August 11, 2003, at docket No. 2657 EDA 2003. This

  appeal was quashed as untimely by the Superior Court via order dated November 13, 2003. See

  Superior Court No. 2657 EDA 2003.

         On July 8, 2004, Defendant Addams through Robert A. Kurtz, Esquire in No. 3197-96

  lodged another PCRA petition. On November 29, 2004, the court pursuant to Pa.R.Crim.P. 907

 notified the Defendant of its intent to dismiss this PCRA filing absent a hearing. By order dated

 January 7, 2005, the court dismissed salient to No. 3197-96 the Defendant's third collateral relief

 pleading.

        In February 2005, a Notice of Appeal was timely lodged at 370 EDA 2005 with the

 Superior Court of Pennsylvania from the trial court's January 7, 2005, dismissal order (No.

 3197-96). On November 10,2005, this appeal for failure to file an appellate brief was dismissed.

 See Superior Court No. 370 EDA 2005.

        Although an issue previously litigated unsuccessfully both on direct appeal (Nos. 1440

EDA 1997 and 1441 EDA 1997) and in the Defendant's first, counseled collateral proceedings,

Defendant Addams on April 8, 2002, lodged a second pro se PCRA petition in case No. 4347-96,

yet again attacking Commonwealth Exhibit C-1 (Handwritten Note). On May 20, 2002, the

Defendant acting pro se filed an amended PCRA petition once more taking. issue with the

authenticity of Commonwealth Exhibit C-1 (Handwritten Note). Defendant Addams also once

again asserted that these claims arose from newly discovered, exculpatory evidence. On October

28, 2002, the court filed a Notice of Intent to Dismiss Amended PCRA Petition Without Hearing

Pursuant to Pa.R.Crim.P. 907.



                                                6
                                                                                 Circulated 02/06/2015 01:42 PM




         In his privately retained capacity, Robert A Kurtz, Esquire on November 15, 2002,

  entered his appearance on the Defendant's behalf in matter No. 4347-96 and lodged a response to

  the court's dismissal notice.   By order dated December 16, 2002, the court dismissed the

  Defendant's PCRA petitions.      On December 17, 2002, just subsequent to the court having

 dismissed the pending PCRA filings, the Defendant's lawyer lodged another amended petition

 once again challenging Commonwealth Exhibit C-1 (Handwritten Note).

         From the trial court's order of dismissal dated December 16, 2002 (No. 4347-96),

 Defendant Addams lodged a counseled, timely Notice of Appeal at 246 EDA 2003 with the
                        ~




 Superior Court of Pennsylvania.       The Superior Court on March 13, 2003, dismissed the

 Defendant's appeal pursuant to Pa.R.AP. No. 3517 for failure to file a docketing statement.

 Reinstatement of this appeal was not sought. See Superior Court No. 246 EDA 2003.

        On May 8, 2003, Defendant Addams filed his third PCRA petition under docket No.

 4347-96 through counsel, Robert A Kurtz, Esquire, alleging the same errors past litigated, and

still again including an attack of Commonwealth Exhibit C-1 (Handwritten Note).                 The

Defendant's attorney on September 22,2003, lodged an amended PCRA petition. The court on

November 14, 2003, pursuant to Pa.R.Crim.P. 907 filed a Notice of Intention to Dismiss these

PCRA pleadings absent a hearing. The Defendant via his lawyer lodged on November 24,2003,

a response to the court's dismissal notice. On December 10, 2003, the court entered an cirder

dismissing the Defendant's third PCRA petition (No. 4347-96). An amended order was entered

on December 15, 2003, by the trial court concluding, inter alia, this third collateral challenge in

case No. 4347-96 was untimely filed. See generally 42 Pa.C.S. § 9545.

       On January 13,2004, Defendant Addams lodged a timely pro se Notice of Appeal to the

Superior Court of Pennsylvania at 409 EDA 2004 from the court's amended order dismissing his

                                                7
                                                                                 Circulated 02/06/2015 01:42 PM




  third PCRA pleading (No. 4347-96).        The Superior Court affirmed the dismissal of the

  Defendant's PCRA petition on February 2, 2005, concluding as well that this third collateral

 challenge was time barred. See Superior Court No. 409 EDA 2004. On February 28, 2005,

 Defendant Addams filed a pro se Petition for Allowance of Appeal to the Supreme Court of

 Pennsylvania at docket No. 185 MAL 2005. On July 26, 2005, the Supreme Court denied the

 Defendant's petition. See Supreme Court No. 185 MAL 2005.

        On April 19, 2000, Defendant Addams in case No. 1171-97 lodged pro se his first

 Motion for Post-Conviction Collateral Relief (PCRA). For such purposes, G. Michael Green,

 Esquire was once again appointed by the court to represent the Defendant. On September 19,

 2000, Defendant Addams through his lawyer filed an amended PCRA petition alleging that the

 trial counsel was incompetent for not undertaking complete pre-trial discovery and had such full

 discovery been completed eXCUlpatory evidence would have been uncovered. This amended

petition as well challenged the trial lawyer's stewardship for purportedly not interviewing certain

law enforcement witnesses and also averred the possibility of newly discovered, eXCUlpatory

evidence based on a crime scene map.

       G. Michael Green, Esquire was permitted to withdraw as defense counsel on February 21,

2001, and the court appointed Steven C. Leach, Esquire to represent the Defendant. On April 3,

2001, Steven F. O'Meara, Esquire was appointed counsel for Defendant Addams in connection

with this PCRA pleading (No. 1171-97) and Mr. Leach withdrew as counsel. Thereafter on June

5,2001, the court served notice on the Defendant that it intended to dismiss the amended petition

without a hearing. On June 25, 2001, Mr. O'Meara lodged an "Application to Withdraw as

Counsel" and a supporting "No Merit Letter." On July 6, 2001, the court granted Mr. O'Meara's



                                               8
                                                                              Circulated 02/06/2015 01:42 PM




  request to withdraw. By order dated July 9, 2001, the court dismissed in No. 1171-97 the

  Defendant's collateral petitions.

         Defendant Addams filed a pro se timely Notice of Appeal to the Superior Court of

 Pennsylvania. at docket No. 2212 EDA 2001 from the trial court's dismissing his PCRA

 pleadings in No. 1171-97 via its order of July 9,2001.

         The trial court issued its opinion on December 19, 2001, in support of dismissing the

 Defendant's amended PCRA petition under No. 1171-97, inter alia, concluding that the issues

 raised by Defendant Addams were previously litigated by appellate counsel on direct appeal and

 addressed in the resulting memorandum opinion of the Superior Court (395 PHL 1998) filed

 January 21, 1999, by which it affirmed the Judgment of Sentence. See Superior Court No. 395

 PHL 1998. Alternatively, the trial court also found these same issues were past decided by the

 Superior Court per its memorandum opinion of September 19,2001, under No. 3335 EDA 2000

and No. 3336 EDA 2000 in connection with the Defendant's appeal from the denial of his post

conviction petitions salient to Nos. 3197-96 and 4347-96. See Superior Court Nos. 3335 EDA

2000 and 3336 EDA 2000. See also Commonwealth v. Addams, 711 A.2d 1037 (Pa.Super.

1998)(Unpublished Memorandum Opinion).

        On November 8, 2002, the Superior Court affirmed the dismissal of the PCRA pleading

material to such a first filing in case No. 1171-97. Defendant Addams lodged an Application for

Re-Argument which the appellate court denied on January 21,2003. The Defendant on February

18,2003, filed apro se Petition for Allowance of Appeal at docket No. 383 MAL 2003 with the

Pennsylvania Supreme Court. The Supreme Court denied this petition by order dated November

19,2003. See Supreme Court No. 383 MAL 2003.



                                               9
                                                                               Circulated 02/06/2015 01:42 PM




          On December 31,2003, Robert A. Kurtz, Esquire entered his appearance for Defendant

  Addams in case No. 1171-97 and lodged a second PCRA petition yet once more challenging the

  validity of Commonwealth Exhibit C-1 (Handwritten Note).         The court on April 15, 2004,

  noticed its intent to dismiss this PCRA filing without a hearing based on this second collateral

  petition's untimeliness. The Defendant's attorney lodged a response to this dismissal notice. On

 May 13,2004, the court dismissed the Defendant's second PCRA pleading absent a hearing (No.

  1171-97).

         Defendant Addams filed a counseled, timely appeal to the Superior Court of

 Pennsylvania docketed at 1649 EDA 2004. On November 4,2005, the Superior Court entered an

 order affirming the court's dismissal of this second PCRA petition (No. 1171-97). See Superior

 Court No. 1649 EDA 2004. No Petition for Allowance of Appeal to the Supreme Court of

 Pennsylvania was pursued.

         On December 27,2007, Defendant Addams contemporaneously lodged in Nos. 3197-96,

 4347-96 and 1171-97 individual pro se PCRA motions. While these pleadings were separate and

discrete filings, each one's averments were substantially similar. Michael F. Culp, Esquire was

court appointed to represent the Defendant. The court by order of March 13,2008, allowed Mr.

Culp to step aside and Lisa M. Haly, Esquire was appointed the Defendant's representation.

Thereafter, via order dated June 2, 2008, the court permitted Ms. Haly to withdraw as counsel

and Dennis W. McNamara, Jr., Esquire was appointed stewardship of Defendant Addams'

interests. The court was constrained to allow Mr. McNamara by order of July 14, 2008, to stand

aside and Stephen D. Molineux, Esquire was appointed to represent the Defendant material to the

pending collateral filings.



                                               10
                                                                                                     Circulated 02/06/2015 01:42 PM




            On April 28, 2009, Mr. Molineux filed an "Application to Withdraw Appearance" and

   supporting "No Merit Letter," as supplemented by his later correspondences of June 23, 2009,

   and August 28, 2009, necessitated by the Defendant's three (3) subsequent pro se filings. (May

   11, 2009 - Motion for Immediate Hearing to Stay Proceedings; May 18, 2009 - Motion to Strike

  No Merit Letter and Remove From the Record; and June 12, 2009 - Petition Requesting to

  Supplement PCRA and Withdraw Issues Filed in December 2007 PCRA Petition).

           By his pro se Petition Requesting to Supplement PCRA and Withdraw the Issues Filed in

  the December 2007 PCRA Petition, Defendant Addams acknowledged that all claims set forth in

  his then pending pro se Motions for Post Conviction Collateral Relief were without merit. See

  Petition Requesting to Supplement PCRA Petition (June 12, 2009), Paragraph Nos. 2, 6 and 7.

           By this same Petition Requesting to Supplement PCRA Petition (June 12, 2009), the

 Defendant as well seemingly attempted to maintain what he characterized as a "miscarriage of

 justice claim" grounded in averments that he did not testify in any of the trials and that he was

 not made aware by either his trial lawyer and/or the court of his right to present such evidence. 3

 In support of his efforts to advance this claim and implicitly recognizing the belated nature of

 these collateral petitions, the Defendant further averred that despite the supposed exercise of due

 diligence and the various past direct as well as collateral litigation stemming from his decade-old

convictions involving his being represented by at least five (5) different attorneys beyond trial

counsel, he had only realized these circumstances within sixty (60) days of this pleading's filing.




3 Related to this claim he was unaware of his right at trial to testify, the Defendant confusingly alleged initially that
the court's charge to the jury did not include an instruction material to the Defendant exercising his prerogative not
to make a testimonial appearance, but then went on to suggest in the very same paragraph that such was part of the
court's final jury instruction. See Petition Requesting to Supplement PCRA Petition. (June 12,2009), p. 4.
                                                           11
                                                                               Circulated 02/06/2015 01:42 PM




          By order of December 30, 2009, the court granted Mr. Molineux's withdrawal

  application and relatedly gave notice of its intention to dismiss the Defendant's collateral

  pleadings. (Nos. 3197-96,4347-96 and 1171-97).

         The court pursuant to such past of record notice via order dated February 8, 2010,

 dismissed the Defendant's outstanding collateral pleadings (Nos. 3197-96,4347-96 and 1171-

 97). (Motions for Post Conviction Collateral Relief; Motion for Immediate Hearing to Stay

 proceedings; Motion to Strike No Merit Letter and Remove from Record; and Petition

 Requesting to Supplement PCRA and Withdrawal Issues.          Filed in December 2007 PCRA

 Petition.)

         Defendant Addams pro se on February 18,2010, lodged a timely Notice of Appeal to the

 Superior Court of Pennsylvania at No. 495 EDA 2010 from the trial court's February 8, 2010,

 dismissal order.

        By its opinion of May 25, 2010, inter alia, the trial court concluded that it was without

jurisdiction to consider the Defendant's 2007 - 2009 collateral lodgings as the same failed to

aver any material facts to suggest let alone properly invoke a recognized exception to the Post

Conviction Relief Act's one (1) year filing mandate. See Trial Court Opinion dated May 25,

2010. See also 42 Pa.C.S. § 9545(b)(1)(2)(3).

        The Superior Court by memorandum opinion filed on February 24, 2011, affirmed the

dismissal without a hearing of the Defendant's 2007 - 2009 collateral pleadings. See Superior

Court Opinion, No. 495 EDA 2010.

       Defendant Addams lodged collectively in the above-captioned matters his Motion for

Post Conviction Collateral Relief on or about May 27, 2012, and filed his Supplemental to the

Motion of Post Conviction Collateral Relief on or about June 25, 2012. Salient to case No.

                                                12
                                                                                 Circulated 02/06/2015 01:42 PM




  4347-96, these pleadings were the Defendant's fifth collateral lodgings and his fourth such

  collateral filings regarding matter No. 1171-97.

         By his most recent PCRA motions, the Defendant generally averred a violation of federal

  and/or state constitutional rights which in the circumstances of these cases so undermined the

  truth-determining process that no reliable adjudication of guilt or innocence could have taken

 place, and/or that his trial lawyer's alleged incompetence under these matters' particular

 circumstances similarly so undermined the truth-determining process that no reliable

 adjUdication of guilt or innocence could have occurred. See Defendant's Motion, p. 2. More

 specifically, Defendant Addams attacked trial counsel's stewardship claiming that his attorney

 was ineffective for purportedly not having advised him of some Commonwealth plea offer

 and/or that that his trial lawyer did not provide him competent counsel regarding any such

 prosecution plea offer. See Defendant's Motion, p. 3. In support of this sole collateral claim and

 as he further detailed by his Supplemental to the Motion for Post Conviction Collateral Relief,

the Defendant cited the United States Supreme Court decisions of Lafler v. Cooper, 132 S.Ct.

1376 (U.S. 2012) and Missouri v. Frye, 132 S.Ct. 1399 (U.S. 2012). See Defendant's Motion, p.

3 and Defendant's Supplemental Motion, pp. 1, 2, 4, 5, 8, 9. Defendant Addams' most current

PCRA filings advanced no other collateral challenges. See Defendant's Motion and Defendant's

Supplemental Motion.

       The Commonwealth's Answer to Serial Post Conviction Relief Act (PCRA) Petition was

filed on or about June 26, 2012, and largely argued that the instant collateral lodgings were

untimely and did not aver any exceptions to the Post Conviction Relief Act's otherwise one (1)

year filing deadline. See Commonwealth's Answer, pp. 5-6.



                                                13
                                                                                              Circulated 02/06/2015 01:42 PM




           By his pro se Response to the Commonwealth's Answer to Serial Post Conviction Relief

  Act (PCRA) Petition lodged on or about July 10, 2012, Defendant Addams took issue with what

  he seemingly believed to be the prosecution's argument that his collateral claim at bar had been

  past litigated. See Defendant's Response.

           Per such an order dated July 12,2012, Stephen D. Molineux, Esquire was again for these

  cases' collateral proceedings appointed to represent the Defendant and instructed to file an

  Amended PCRA order. The court via order dated November 15, 2012, granted defense counsel

  an Extension of Time to File Amended PCRA.

          On December 14, 2012, Mr. Molineux filed a "Motion to Withdraw Appearance" and

 supportive "Mo Merit Letter." See "Application to Withdraw" "No Merit Letter." By order of

 December 30, 2013, the court granted Mr. Molineux's withdrawal application and entered a

 related Notice of Intent to Dismiss Without a Hearing. See Order and Dismissal Notice dated

 December 30, 2013.         Defendant Addams filed on January 15, 2014, a Pro Se Response to

 Commonwealths [sic] Notice of Intent to Dismiss Pursuant to Rule 907. Absent even a request

 for such leave of court, the Defendant advanced by his Response and appended Memorandum of

 Law additional claims wholly unrelated to the singular collateral challenge his original and

supplemental PCRA motions raised, including but not limited to the following: A seemingly

generalized "Miscarriage of Justice" claim; and A compulsory joinder and/or a double jeopardy

bar to multiple trials. 4 See Defendant's Response. The Defendant's Response did not in any


4 Defendant Addams asserts that his three (3) separate trials resulted from the Commonwealth having filed and the
presiding trial judge having granted a prosecution's severance application. See Defendant's Response -
Memorandum of Law, p. 14. From this court's review of the material record, the severing of the Defendant's
multiple then pending robbery cases not surprisingly stemmed from such a defense motion.

  On or about December 12, 1996, a Supplemental Omnibus Pre-Trial Motion was lodged and the court on that
same date entered a rule to show cause listing a resulting hearing for December 16, 1996. By order dated December
20, 1996, the motion was granted and the trials severed. See Defendant's Response - Exhibit C. In sum, the
                                                          14
                                                                                             Circulated 02/06/2015 01:42 PM




  manner take issue with his most recent collateral counsel's stewardship.                     See Defendant's

  Response. The court per order dated April 2, 2014, dismissed the Defendant's most recent

  collateral pleadings. See Order dated April 2, 2014.

           On April 24, 2014, the Defendant lodged a timely pro se Notice of Appeal. See Notice of

  Appeal. The court by order of April 28, 2014, instructed Defendant Addams to file a Concise

  Statement of Matters Complained of on Appeal. See Order dated April 28, 2014. Responding to

  this order (April 28, 2014), Defendant Addams timely pro se lodged on May 12, 2014, a

  Statement of Matters Complained of on Appeal raising the six (6) below assignments of error.

    L Did the (PCRA) Court err, and commit reversible error, when it failed to recognize that a
   plausible issue of Constitutional Law exists within the unlawful prosecution and subsequent
     conviction of the petitioner therefore, lending credence to the petitioner's assertion that a
  "Miscarriage of Justice" exists within the petitioner'~ conviction, thus, rendering the time-bar
                                         requirement moot?

  IL Did the (PCRA) Court err, and commit reversible error, when it dismissed the petitioner's
 application for collateral relief without tlie benefit of an evidentiary hearing to properly assess
     the merits of the petitioner's assertion that a "Miscarriage of Justice" exists within the
                                      petitioner's conviction?

  IlL Did the (PCRA) Court err, and commit reversible error, when itfailed to recognize that
  the petitioner's assertion that he is serving an illegal sentence, predicated upon afinding of
 double jeopardy, was a plausible and valid reckoning for the requested correction ofsentence
        within his petition, and the (PCRA) Court having the wherewithal to correct it?

IV. Did the (PCRA) Court err, and commit reversible error, when itfailed to recognize that the
     petitioner is serving an illegal sentence of the court that is further determinative of a
 "Miscarriage of Justice", which can be lawfully presented to the court at any time prior to the
              conclusion of the sentence without any stautorial {sic] restrictions?



Defendant's trial counsel understandably sought and secured multiple trials so that Defendant Addams would not be
jointly tried for mUltiple armed robbery allegations during which the Commonwealth would present the totality of
his taped statement to Detective Lawrence G. Hughes, Delaware County Criminal Investigation Division, that he
and his co-defendants had robbed at gun point approximately ten (10) different stores about Delaware County. See
Defendant's Response, Exhibit A-I. Flowing from the defense granted severance request, the presiding judge
limited the prosecution at trial to eliciting during Detective Hughes' testimony just that portion of Defendant
Addams' statement acknowledging his commission of only the robbery at issue. See Defendant's Response -
Exhibit E-I-3.
                                                         15
                                                                                   Circulated 02/06/2015 01:42 PM




  V. Did the (PCRA) Court err, and commit reversible error, when itfailed to recognize that trial
      counsel was ineffective andfurther denied his client due process of the law, during the
                       attorney-client relationship, at all stages of his trial?

    VI. Was (PCRA) appointed counsel in effective for failing to recognize that the petitioner's
         assertion within his (PCRA)petition were a lawfully recognized reckoning of both
   Constitutional and criminal law, that would warrant relief within his petition and regardless,
        effectively abandoned his clients [sic] legal interests without the benefit of a proper
          investigation into the matter and in thefurtherance of effective representations?

         Foremost, the vast majority of the Defendant's appellate complaints with the exception of

 those modest few, if any, that challenge this court's dismissal of the originally averred collateral

 claim that related to plea negotiations and/or some prosecution plea offer his trial attorney was

 ineffective should be deemed for review on appeal waived.           See Defendant's Motion. and

 Defendant's Supplemental Motion.

        Defendant Addams' six (6) error assignments fail to contain any particularity or adequate

 level of detail that would permit this court to respond by any means other than guesswork. See

 Statement of Matters Complained of on Appeal. The Defendant avers sweeping legal assertions

without context and absent any reasonably specific evidentiary and/or relevant record references

as to what Defendant Addams is challenging on appeal, such as" ... the (PCRA) court ... failed

to recognize that a plausible issue of Constitutional Law exists ... ;" assertions of "unlawful

prosecution;" "Miscarriage[s] of Justice;" "illegal sentence[s];" "double jeopardy" violations;

and denials of "due process." See Statement of Matters Complained, Nos. I-V. This wholesale

omission by Defendant Addams to articulate with even modest particularity the case record

circumstances on which the overwhelming majority of error assignments are grounded constrains

this court in its opinion to speculate and make in effect the Defendant's arguments. As the

Superior Court in Commonwealth v. Mann previously recognized:



                                                16
                                                                                  Circulated 02/06/2015 01:42 PM




             Pa.R.A.P. 1925 is intended to aid trial judges in identifying and focusing upon
             those issues which the parties plan to raise on appeal. Rule 1925 is thus a
            crucial component of the appellate process. Id. 804 A.2d at 37. 'When a court
            has to guess what issues an appellant is appealing, that is not enough for
            meaningful review.'      Commonwealth v. Dowling, 778 A.2d 683, 686
            (Pa.Super. 2011). 'When an appellant fails adequately to identify in a
            concise manner the issues sought to be pursued on appeal, the trial court is
            impeded in its preparation of a legal analysis which is pertinent to those
            issues.' In re Estate of Daubert, 757 A.2d 962, 963 (Pa.Super. 2003) .. ,.
            Appellant's claim was not specific enough to allow the trial court the
            opportunity to address the claim that he is now raising on appeal. ...
            Accordingly, we find this issue to be waived.

 Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.Super. 2003), appeal denied, 574 Pa. 759, 831
 A.2d 599 (2003)(Emphasis added).

         Pennsylvania Rule of Appellate Procedure 1925 provides "[t]he Statement [of appellate

 complaints] shall concisely identify each ruling or error that the appellant intends to challenge

 with sufficient detail to identify all pertinent issues for the judge." Pa.R.A.P. 1925(b)(4)(ii)

 (Emphasis added.) Defendant Addams' general assertions do not offer the explanatory detail

 reasonably needed for this court to fairly discern that which he complains about on appeal,

 excepting its dismissal and the underlying reasons therefore of the present PCRA motion's

 singular claim that in the context of plea negotiations and/or relative to the Defendant's

considering some prosecution plea offer trial counsel was professionally incompetent.           See

Statement of Matters Complained, Nos. I-V.

        Moreover, the Defendant's generalized ambiguity found in the appreciable bulk of his

error assignments is compounded by these cases' lengthy and exhaustive record stretching back

over eighteen (18) years and consisting of four (4) prior PCRA filings and five (5) past appeals.

Stemming from such an extensive record, the Defendant's failure to adequately particularize his

error assignments leaves this court to puzzle over as to which part of such a considerable

multiple case, direct and collateral record the Defendant could be referencing on this most recent

                                                17
                                                                                   Circulated 02/06/2015 01:42 PM




 appeal. These appellate challenges should thus be seen as waived. Commonwealth v. Mann

 supra 820 A.2d at 794, appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

        As it relates to any of the error assignments beyond those appellate complaints regarding

 the dismissal of the challenge to trial counsels action(s) and/or inaction(s) concerning plea

 negotiations and/or some Commonwealth plea offer, the same should additionally be deemed

 waived for purposes of the instant appeal because neither were any such collateral claims

 advanced by the Defendant's original PCRA motions at bar nor did Defendant Addams seek and

obtain leave of court to pursue these collateral attacks, including but not limited to the following:

"Miscarriage of Justice;" "Illegal sentence;" "Double jeopardy;" Denial of "due process;" and/or

The supposed incompetence of the Defendant's most recent collateral counsel. See Defendant's

Motion and Defendant's Supplemental Motion. See also Statement of Matters Complained, Nos.

I-VI.

        Similar to Defendant Addams' efforts to now enjoy appellate review of collateral claims

that he did not aver by his current PCRA filings and otherwise request and/or have this court's

permission to advance, the Superior Court has on appeal found waiver of such belatedly claimed

error assignments.

         While Appellant was explicitly instructed that he could respond, and by law is
         authorized to file a response to the court's pre-dismissal notice, both Williams,
         732 A.2d at 1191, and Pa.R.Crim.P. 905, suggest that in order to properly aver
         a new non-PCRA counsel ineffectiveness claim, the petitioner must seek leave
         to amend his petition. See also [Commonwealth v.] Paddy[, 609 Pa. 272, 15
         A.3d 431 (2011)] [ ... ]; Commonwealth v. Porter, [613 Pa. 510, 523-24], 35
         A.3d 4, 12 (2012) ("amendment is permitted only by direction or leave of the
         PCRA court."); Commonwealth v. D'Amato, 579 Pa. 490, 856 A.2d 806,825 n.
         19 (2004); [Commonwealth v. ] Derrickson, [923 A.2d 466,] 469 [(Pa.Super.
         2007]. Having not sought permission to amend his petition to raise these new
         claims, the PCRA court was not required to address the issues and it did not.
         Hence, Appellant's final two claims do not entitle him to relief.


                                                18
                                                                                  Circulated 02/06/2015 01:42 PM




             [Commonwealth v.] Williams, [557 Pa. 207, 252-53,] 732 A.2d [1167,] 1191
             [1999].

  Commonwealth v. Rykard, 55 A.3d 1177, 1192 (Pa.Super. 2012).

          Any reasoned reading of the Defendant's most recent Motion for Post Conviction Relief

 and his Supplemental to the Motion of Post-Conviction Collateral Relief reveal only a challenge

 to the trial lawyer's stewardship attacking that which defense counsel did or did not do salient to

 plea negotiations and/or some prosecution plea offer, and the trial attorney's representational

 efforts thus supposedly fell beneath the constitutional standard articulated by the United States

 Supreme Court in Lafler v. Cooper supra and Missouri v. Frye supra. See Defendant's Motion,

 p. 3 and Defendant's Supplemental Motion, pp. 1, 2, 4, 5, 8, 9. The instant record is simply

 devoid of Defendant Addams seeking leave of this court to amend his current PCRA pleadings to

 reflect any additional collateral claims.    Instead, and absent this court's permission, the

 Defendant in his Response to Commonwealths [sic] Notice of Intent to Dismiss Pursuant to Rule

 907 and its appended Memorandum of Law for the first time at bar advanced the majority of

those claims he now seeks to have reviewed on appeal, including a purported "miscaniage of

justice" assertion and a "compulsory joinder" and/or double jeopardy prohibition to his multiple

trials.   See Defendant's Response.    Albeit without leave of this court, Defendant Addams'

Response did not even allege an "illegal sentence(s)," denials of "due process;" and/or the

supposed incompetence of the Defendant's most recent collateral counsel, but rather the

Defendant now raises these issues for the first time on appeal. See Defendant's Response. See

also Statement of Matters Complained. Beyond the sweeping generalities of the vast majority of

his appellate complaints, those enor assignments in addition to this court's dismissal of his

collateral challenge to trial counsel being ineffective in the context of plea negotiations andlor


                                               19
                                                                                               Circulated 02/06/2015 01:42 PM




  related to some Commonwealth plea offer should be seen for purposes of the instant appeal as

  waived having been advanced without needed permission of cOUli and/or raised in the initial

  instance only by the Defendant's statement of appellate complaints. Jd.

           Specific to Defendant Addams' sixth appellate complaint that his immediate past,

  appointed collateral counsel was professionally incompetent seemingly for concluding per his

  "No Merit Letter" that the Defendant's most recent PCRA claims were time barred and/or the

  apparently related claim the Defendant was in some mamler "abandoned" by his lawyer, the

  same in addition to that set forth above should also be deemed waived as such assertions are for

 the first time being advanced on appeal. See "No Merit Letter," p. 10. See also Statement of

 Matters Complained, No VI, Defendant's Motion, Defendant's Supplemental Motion, and

 Defendant's Response. In Commonwealth v. Henkel, the Superior Court critically surveyed prior

 appellate decisions to determine whether a defendant was pelmitted to initially raise collateral

 counsel's alleged ineffectiveness on appeal from a PCRA pleading's dismissal. Commonwealth

 v. Henkel, 90 A.3d 16, 20 CPa.Super. 2014).                The Superior Court resultantly concluded the

 decision of Commonwealth v. Ford that" ... a petitioner camlot raise PCRA counsel claims of

ineffectiveness for the first time on appeal" was to stand.                    Jd. at 90 A.3d at 28 citing

Commonwealth v. Ford, 44 A.3d 1190, 1200-01 CPa. Super. 2012).                            Defendant Addams'

challenge to his most recent collateral lawyer's stewardship only now raised on appeal has been

waived, even assuming that appellate review of this error assignment has not otherwise been

waived due to its broad generality.s Jd citing Commonwealth v. Ford supra 44 A.3d at 1200.

See also Commonwealth v. Mann supra 820 A.2d at 794.


5 Assuming arguendo for those various reasons detailed above that the Defendant for purposes of the instant appeal
has not waived his error assignment attacking immediate past collateral counsel's professionalism, inter alia, the
case record as discussed infra clearly reveals the contentions raised by Defendant Addams' most recent PCRA filing
                                                       20
                                                                                              Circulated 02/06/2015 01:42 PM




           Regarding the one (1) appellate complaint the Defendant has properly preserved for

  review on the instant appeal, Defendant Addams contends it was en'or for this court to dismiss

  his most recent PCRA filings' claim that his trial attorney relevant to plea negotiations and/or

  some prosecution plea offer did not afford him constitutionally demanded effective assistance of

  cowlsel. See Defendant's Motion, p. 3. In support of this collateral challenge to his trial

  lawyer's stewardship and its statutory timeliness, the Defendant relied on the United States

  Supreme Court cases of Lafler v. Cooper supra and Missouri v. Flye supra. See Defendant's

  Motion, p. 3 and Defendant's Supplemental Motion, pp. 1,2,4,5,8, 9. A review of the material

  case records in combination with the well-settled principles of law applicable to these

 considerations reveals this enor assignment of Defendant Addams to be meritless.

          The law preswnes trial counsel was not incompetent, and a defendant bears the burden to

 prove otherwise. Commonwealth v. Uderra, 550 Pa. 389, 400, 706 A.2d 334, 339 (1998) and

 Commonwealth v. Burkholder, 719 A.2d 346,349 (Pa.Super. 1998). To prevail on an ineffective

 assistance of counsel claim, a defendant must demonstrate as follows: 1) The claim(s) are of

 arguable merit; 2) Counsel had no reasonable basis for his or her action(s) and/or omission(s) in

 question; and 3) Counsel's action(s) and/or inaction(s) prejudiced the defendant in that there was

a reasonable possibility that but for the act or omission challenged, the outcome of the

proceedings would have been different. Commonwealth v. Pierce, 515 Pa. 153, 158, 527 A.2d

973, 975 (1987) citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064

(1984).    See also Commonwealth v. Allen, 557 Pa. 135, 144, 732 A.2d 582, 587 (1999);

Commonwealth v. Fulton, 574 Pa. 282,291, 830 A.2d 567, 572 (2003) citing Commonwealth v.


are untimely as was concluded by the Defendant's lawyer. See "No Merit Letter," p.lO. Appointed counsel cannot
be found ineffective for having failed to pursue baseless collateral claims. Commonwealth v. Sneed, 616 Pa. 1, 33,
45 A.3d 1096, 1115 (2012) and Commonwealth v. Hutchinson, 521 Pa. 482,488,556 A.2d 370, 372 (1989).
                                                       21
                                                                                 Circulated 02/06/2015 01:42 PM




  Pierce, 567 Pa. 186, 202, 786 A.2d 203, 213 (2001); Commonwealth v. Kimball, 555 Pa. 299,

  312,724 A.2d 326,333 (1999); and Commonwealth v. Neal, 421 Pa.Super. 478,482,618 A.2d

  438, 440 (1992).    A defendant bears the burden of proving all three (3) prongs of this

  ineffectiveness standard and failure to establish even just one of these requisites warrants

 dismissal of the collateral claim without further consideration of the other two (2) additional,

 necessary proofs. Commonwealth v. Robinson, 583 Pa. 358, 369, 877 A.2d 433,439 (2005).

         The Strickland standard encompasses all constitutionally cognizable claims of counsel's

 ineffective assistance. Under the Strickland benchmark, an allegation of a defense attorney's

. incompetence cannot be proven without a finding of prejudice that except for the challenged act

 or omission, the proceedings' outcome would have been different. Commonwealth v. March,

 528 Pa. 412, 414,598 A.2d 961, 962 (1991) and Commonwealth v. Buehl, 510 Pa. 363, 378, 508

 A.2d 1167, 1174 (1986).

        The United States Supreme Court has long recognized that the Sixth Amendment right to

 counsel includes an entitlement during plea negotiations to " ... the effective assistance of

competent counsel." Lafler v. Cooper supra 132 S.Ct. at 1384 citing Missouri v. Frye supra 132

S.Ct. at 1399; Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473 (2010); Hill v. Lockhart, 474

U.S. 52, 106 S.Ct. 366 (1985); and McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441 (1970).

To establish the required Strickland prejUdice in the context of having decided to proceed to trial

rather than accept the prosecution's plea agreement, a defendant must show the following: 1)

The reasonable possibility that but for counsel's competence he would have accepted the

Commonwealth's plea offer agreement; 2) The prosecution in light of intervening circumstances,

if any, would have not withdrawn its plea offer; 3) The trial court would have accepted the plea

agreement and imposed sentence in accord with its terms; and 4) Under the plea offer's terms,

                                               22
                                                                                   Circulated 02/06/2015 01:42 PM




  the conviction or sentence would have been less severe than that of the Judgment of Sentence

  actually imposed. Lafler v. Cooper supra 132 S.Ct. at 1385. See also Missouri v. Frye supra

  132 S.Ct. at 1409. Assuming a defendant sufficiently proves his lawyer's incompetence and

  adequately establishes each of the four (4) above described factors encompassing the necessary

 prejudice, the remedy afforded is a function of the particular case circumstances and can range

 from resentencing at the court's discretion through the court directing that the prosecution re-

 extend its past plea agreement offer. Lafler v. Cooper supra 132 S.Ct. at 1389.

         A defendant must file a PCRA petition, including a second or subsequent one(s) within

 one (1) year from the date Judgment of Sentence becomes final. 42 Pa.C.S. § 9545(b)(1). A

 sentencing judgment becomes final for purposes of the Post Conviction Relief Act " .,. at the

 conclusion of direct review, including discretionary review in the Supreme Court of the United

 States and the Supreme Court of Pennsylvania, or at the expiration of time for seeking the

 review." 42 Pa.C.S. § 9545(b)(3). This otherwise mandated one (1) year filing date is excused

only if a defendant alleges and proves one of the statutory exceptions as set forth in subsections

(i), (ii) andlor (iii), relating to government interference, newly discovered evidence, or a

constitutional right recognized by the federal andlor state Supreme Courts that is applied

retroactively. 42 Pa.C.S. § 9545(b)(1 )(i)(ii)(iii). Even should one or more of these enumerated

exceptions to the one (1) year lodging requisite attach, a defendant for purposes of the court's

necessary jurisdiction must file any such collateral pleading" ... within 60 days of the date the

claim could have been presented." 42 Pa.C.S.§ 9545(b)(2).

       The Superior Court has repeatedly held second or subsequent PCRA petitions untimely

when such collateral pleadings were not filed within one (1) year after a defendant's Judgment of

Sentence became final. Commonwealth v. Johnson, 945 A.2d 185, 188 (Pa.Super. 2008) and

                                               23
                                                                                                   Circulated 02/06/2015 01:42 PM




     Commonwealth v. Davis, 916 A.2d 1206, 1208-09 (Pa.Super. 2007). Moreover, a second or

     additional PCRA petition will only be considered if a defendant demonstrates that the

     proceedings resulting in his conviction were so unfair that a miscarriage of justice occurred

     which no civilized society can tolerate, or a defendant is innocent of the convicted crimes. 6

     Commonwealth v. Lawson, 519 Pa. 504, 549 A.2d 107 (1988) and Commonwealth v. Szuchon,

    543 Pa. 483, 633 A.2d 1098 (1993).

            Salient to No. 4347-96, the Supreme Court of Pennsylvania on October 6, 1998, denied

    the Defendant's Petition for Allowance of Appeal. Hence, after recognizing the ninety (90) day

    period for filing a Petition for Writ of Certiorari with the United States Supreme Court, Judgment

    of Sentence regarding No. 4347-96 became final, January 4, 1999. 42 Pa.C.S. § 9545(b)(3). See

    also Sup.Ct.R. 13.1. As for matter No. 1171-97, the Pennsylvania Supreme Court on May 4,

    1999, denied Defendant Addams' Petition for Allowance of Appeal. Hence, again recognizing

    the ninety (90) day period for the lodging of a Petition for Writ of Certiorari with the United

    States Supreme Court, the Judgment of Sentence in No. 1171-97 became final, August 2, 1999.

    Id

          In order to satisfy the Post Conviction Relief Act's one (1) year filing mandate,

Defendant Addams was thus required to lodge his PCRA pleading in No. 4347-96 within one (1)

year of January 4, 1999, and salient to case No. 1171-97, no later than August 2,2000. See 42

Pa.C.S. § 9545(b)(3). The instant motions were lodged some approximate twelve (12) years


6 At least through his most recent PCRA pleadings, the Defendant does not maintain his innocence. To the contrary,
in his statement to Detective Hughes, the Defendant acknowledged perpetrating some ten (10) armed robberies
about Delaware County. See Defendant's Response, Exhibit A-I. The lawfulness of this statement has withstood
past direct and collateral scrutiny at every level of the Pennsylvania jUdiciary.

 From its present and past reviews of these cases' direct and collateral records, this court has not noted individually
and/or collectively any circumstance remotely warranting the conclusion that Defendant Addams' convictions were
so unfair that a "miscarriage of justice" occurred that no civilized society should tolerate.
                                                          24
                                                                                    Circulated 02/06/2015 01:42 PM




  beyond the dates his sentencing judgments at bar became final and accordingly, these collateral

  filings on their face are patently untimely.

         Given that the Defendant's PCRA claims at bar are grounded on the United States

  Supreme Court opinions of Lafler v. Cooper supra and Missouri v. Frye supra, appointed

 counsel on his behalf advanced that the instant motion(s) was lodged within sixty (60) days of

 the March 21,2102, date these Supreme Court cases were decided. See "No Merit Letter," p. 10.

 This court readily acknowledges that within sixty (60) days of the Lafler supra and Frye supra

 United States Supreme Court opinions, Defendant Addams lodged of-record the PCRA

 motion(s) at bar. See 42 Pa.C.S. § 9545(b)(I)(2).

         While after the one (I) year filing mandate a defendant may lodge a collateral pleading

 no more than sixty (60) days subsequent to the United States Supreme Court or the Supreme

 Court of Pennsylvania recognizing the constitutional right being asserted, those claimed rights

 must be held by the Supreme Court of the United Stated and/or the Pennsylvania Supreme Court

to have retroactive application for an otherwise belated collateral filing to fall within the relevant

exception to the Post Conviction Relief Act's one (I) year lodging deadline necessary to the

court's jurisdictional authority.   42 Pa.C.S. § 9545(a)(b)(I)(iii). See also Commonwealth v.

Taylor, 933 A.2d 1035, 1038 (Pa.Super. 2007) citing Commonwealth v. Murray, 562 Pa. 1, 4,

753 A.2d 201, 203, (2000). However, those constitutional rights discussed and detailed by the

United States Supreme Court in its opinions of Lafler v. Cooper supra and/or Missouri v. Frye

supra on which Defendant Addams relies were neither then applied by the Supreme Court of the

United States retroactively nor thereafter afforded retroactive applicability by the courts.

       In the case of In re Perez, 682 F.3d 930, 931-32 (11th Cir. 2012), the United States      11th


Circuit Court of Appeals was called on to determine whether the United States Supreme Court's

                                                 25
                                                                                   Circulated 02/06/2015 01:42 PM




  Lafler supra and Frye supra opinions promulgated a new rule of constitutional law and if so,

  whether any such newly recognized constitutional right had retroactive application.            After

  observing that the Supreme Court did not directly address in Lafler supra and Frye supra if those

  holdings promulgated new constitutional law and/or applied retroactively, the federal appeals

  court determined that the" ... language in Lafler and Frye confirm that the cases are merely an

 application of the Sixth Amendment right to counsel, as defined in Strickland, to a specific

 factual context." Id at 932 quoting Missouri v. Frye supra 132 S.Ct. at 1409 and Lafler v.

 Cooper supra 132 S.Ct. at 1384. The        11th   Circuit Court of Appeals relatedly opined that the

 Supreme Court " ... has long recognized that Strickland's two-part standard applies to

 'ineffective assistance of counsel claims arising out of the plead process.'" Id citing Hill v.

 Lockhart supra 474 U.S. at 57, 106 S.Ct. at 370.            Accordingly, the federal appeals court

 concluded that in Frye supra and Lafler supra the Supreme Court did not announce a

 retroactively applicable new rule of constitutional law. Id at 933-34.

        Similarly, the   i h Circuit United States Court of Appeals in the matter of Hare v.   United

States, 688 F.3d 878-79 (ih Cir. 2012) reviewed the Frye supra and Lafler supra United States

Supreme Court cases to determine whether these opinions created a new rule of constitutional

law made retroactive to cases on collateral review. This federal appeals court also concluded

that in Frye supra the Supreme Court " ... merely applied the Sixth Amendment right to

effective assistance of counsel according to the test first articulated in Strickland v. Washington,

466 U.S. 668, 104 S.Ct. 2052, (1984), and established in the plea-bargaining context in Hill v.

Lockhart, 474 U.S. 52, 106 S.Ct. 366 (1985)." Id at 879. The           i h Circuit Court of Appeals
relatedly opined that under various factual circumstances the right to effective assistance of

counsel in plea negotiations has long been recognized. Id at 879. The federal appeals court

                                                   26
                                                                                     Circulated 02/06/2015 01:42 PM




  went on to determine that Defendant Hare's ineffective assistance of counsel claim asserted

  under Frye had been available to him years past and did not excuse his failure to previously

  lodge a timely collateral pleading. Id. at 881.

          In the case of United States v. Thompson, 2013 WL 6022063 at 1-2 (W.D.Pa.) the federal

 district court reviewed the Lafler supra and Frye supra Supreme Court opinions in the context of

 determining whether the defendant filed a collateral pleading as required within one       (l)   year of

 his conviction becoming final. After recounting an almost forty (40) year history of United

 States Supreme Court decisions recognizing, addressing, and clarifying the right to effective

 assistance of counsel throughout plea negotiations, the court concluded as follows:

                 Accordingly, rather than 'creating' a newly recognized right to the
                 'effective assistance of counsel during the plea bargaining
                 process,' both Lafler and Frye merely applied the long-standing
                 test for ineffective assistance of counsel that was adopted in
                Strickland, and subsequently held in Hill and Padilla to govern
                 claims of ineffective assistance of counsel during the critical plea
                bargaining phase, to different legal questions. Unlike Hill and
                Padilla, in which the defendants allege that their counsel provided
                incorrect legal advice resulting in their acceptance of unfavorable
                plea agreements, the defendant in Lafler alleged that ineffective
                assistance of counsel caused him to reject a favorable plea offer
                leading to a conviction following a trial and a significantly higher
                sentence that had been offered in the rejected plea, ....

Id. at 3-4.

        This federal court as well noted that without exception every appellate court in reviewing

Lafler supra and Frye supra concluded that these Supreme Court opinions did not recognize a

new right retroactively applicable to .cases on collateral review. Id. at 4. citing In re King, 697

F.3d 1189 (5 th Cir. 2012); Hare v. United States supra 688 F.3d 878; Buenrostro v. United

States, 697 F.3d 1137 (9 th Cir. 2012); In re Perez supra 682 FJd 930; United States v. Lciwton,

506 Fed.Appx. 722   (loth   Cir. 2012); and Williams v. United States, 705 F.3d 293 (8 th Cir. 2013).

                                                    27
                                                                                   Circulated 02/06/2015 01:42 PM




          Most dispositive at bar, the Pennsylvania Superior Court examined the Lafler v. Cooper

  supra and Missouri v. Frye supra decisions to determine the two (2) cases' retroactive

  application, if any. In Commonwealth v. Lewis, the Superior Court held as other courts have also

  found that:

              The right to effective assistance of counsel during the plea bargaining process
              has been recognized for decades. See, e.g., McMann v. Richardson, 397 U.S.
              759, 771, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970) (during plea negotiations,
              criminal defendants 'are entitled to the effective assistance of competent
              counsel'); Hill v. Lockhart, 474 U.S. 52, 58, 106 S.Ct. 366, 88 L.Ed.2d 203
              (1985) (holding that 'the two-part Strickland v. Washington test applies to
              challenges to guilty pleas based on ineffective assistance of counsel'); Padilla
              v. Kentucky, 559 U.S. 356, 364, 130 S.Ct. 1473, 1480-81, 176 L.Ed.2d 284
             (2010) (,Before deciding whether to plead guilty, a defendant is entitled to the
             effective assistance of competent counsel. ') (citation omitted); see also
             Commonwealth v. Monica, 528 Pa. 266, 274,597 A.2d 600,603 (1991) (when
             a defendant seeks to waive his right to counsel, 'a trial judge must thoroughly
             inquire on the record into an accused's appreciation of the right to effective
             assistance of counsel and to represent oneself at trial, at guilty plea hearings,
            at sentencing and at every critical stage of a criminal proceeding');
            Commonwealth v. Garcia, 23 A.3d 1059, 1064-65 (Pa.Super. 2011), appeal
            denied, 614 Pa. 710, 38 A.3d 823 (2012) (recognizing 'a criminal defendant's
            long-standing constitutional right to the effective assistance of counsel during
            the guilty plea process,' citing cases).

Commonwealth v. Lewis, 63 A.3d 1274, 1280 (Pa.Super. 2013).

         Further reviewing Lafler supra and Frye supra, the Superior Court in Commonwealth v.

Feliciano similarly once more concluded that "[i]t is apparent that neither Frye nor Lafler

created a new constitutional right. Instead, these decisions simply applied the Sixth Amendment

right to counsel, and the Strickland test for demonstrating counsel's ineffectiveness, to the

particular circumstances at hand, i.e. where counsel's conduct resulted in a plea offer lapsing or

being rejected to the defendant's detriment." Commonwealth v. Feliciano, 69 A.3d 1270, 1276

(Pa.Super. 2013). See also Commonwealth v. Hernandez, 79 A.3d 649, 653-655 (Pa.Super.

2013).    The Superior Court accordingly held for purposes of collateral litigation that a

                                                28
                                                                                   Circulated 02/06/2015 01:42 PM




  defendant's" ... reliance on Frye and Lafler in an attempt to satisfy the timeliness exception of

  section 9545(b)(1)(iii) is unavailing." Commonwealth v. Feliciano supra 69 A.3d at 1277. See

  also Commonwealth v. Hernandez supra 79 A.3d at 653-655.

            To lawfully invoke the court's jurisdiction a collateral pleading otherwise lodged beyond

 the Post Conviction Relief Act's one (1) year filing requisite must be submitted ofrecord within

 sixty (60) days of the United States Supreme Court recognizing a constitutional right on which

 the PCRA motion is grounded AND any such right asserted must have been held by the Supreme

 Court to have retroactive application. 42 Pa.C.S. § 9545(b)(1)(iii)(Emphasis added.) Defendant

 Addams' PCRA motion(s) at bar was on its face untimely, and the Defendant failed to plead

 facts, that if proven, satisfied the material exception to the Post Conviction Relief Act's general

 one (1) year filing mandate recognizing that the United States Supreme Court's constitutional

 teachings of Lafler v. Cooper supra and Missouri v. Frye supra are clearly without retroactive

effect. Commonwealth v. Feliciano supra 69 A.3d at 1277 and Commonwealth v. Hernandez

supra 79 A.3d at 653-655. See also 42 Pa.C.S. § 9545(b)(1)(iii).

        The statutory time-bar set forth in the Post-Conviction Relief Act's section 9545 is

mandatory as well as jurisdictional in nature and hence, may not be altered or disregarded to

reach the merits of claims raised in a belated collateral filing. Commonwealth v. Taylor supra

933 A.2d at 1038 citing Commonwealth v. Murray supra 562 Pa. at 4, 753 A.2d at 203. See also

42 Pa. C.S. § 9545. Courts simply cannot adjudicate those issues raised in an untimely PCRA

petition.    Commonwealth v. Brown, 596 Pa. 354, 359-60, 943 A.2d 264, 267 (2008) and

Commonwealth v. Crews, 581 Pa. 45, 50-51, 863 A.2d 498, 501 (2004).                       See also

Commonwealth v. Beasley, 559 Pa. 604, 609, 741 A.2d 1258, 1261 (1999). This court lacked the



                                                 29
                                                                                                Circulated 02/06/2015 01:42 PM




   requisite jurisdiction necessary to deciding the merits, if any, of Defendant Addams' most recent

   collateral filings. Id. See also Commonwealth v. Murray supra 562 Pa. at 4, 753 A.2d at 203. 7

           By the plain terms of his most recent PCRA motion(s), Defendant Addams

  acknowledged having been aware of some proffered Commonwealth plea agreement prior to trial

  in case No. 4347-96. See Defendant's Motion, p. 3. Moreover, the Defendant relatedly averred

  that this guilty plea agreement was made known of record to him by the presiding trial judge.

  See Defendant's Motion, p. 3. See also Defendant's Response - Exhibit D-I-2. Despite being

  unquestionably put on notice by the presiding judge in March 1997 about the plea offer he now

  employs to attack his trial attorney, Defendant Addams did not in his previous four (4) collateral

 filings material to No. 4347-96 and/or his three (3) past PCRA pleadings regarding No. 1171-97

 advance any claim grounded in his lawyer's purported incompetent representation relevant to the

 plea bargaining process and/or some prosecution plea agreement. Instead, the Defendant while

 asserting numerous and varied collateral challenges through the lodging of multiple PCRA

 filings both before the trial court and in resultant appeals raised no such contention until his most

 recent motion(s).

          Section 9543 of the Post-Conviction Relief Act (PCRA), inter alia, provides to be

 eligible for relief a defendant must establish by a preponderance of the evidence that the

conviction(s) resulted from one or more of the Act's specifically enumerated errors and/or

defects and that such have not been waived. See 42 Pa.C.S.A. § 9543(a)(1)(2)(3). See also


7 Assuming arguendo, Defendant Addams has not waived appellate review of the vast majority of his error
assignments for those reasons set forth prior, these collateral assertions were advanced untimely, and the Defendant
has not averred let alone adequately established the applicability of a salient statutory exception to the Post
Conviction Relief Act's one (1) lodging mandate. 42 Pa.C.S. § 9545(b)(1)(i)(ii)(iii)(2)(3). Like Defendant
Addams' challenge to his trial lawyer's stewardship relevant to the plea bargaining process and/or some prosecution
plea offer, this court resultantly lacked requisite jurisdiction to adjudicate any such collateral claims.
Commonwealth v. Brown supra 596 Pa. at 359-60, 943 A.2d at 267 and Commonwealth v. Murray supra 562 Pa. at
4,753 A.2d at 203.
                                                        30
                                                                                               Circulated 02/06/2015 01:42 PM




   Commonwealth v. Banks, 540 Pa. 143, 148-149,656 A.2d 467, 469 (1995). A collateral claim is

   waived for purposes of the Post-Conviction Relief Act" ... if the petitioner could have raised it

  but failed to do so before trial, at trial, during unitary review, on appeal or in a prior state post

  conviction proceeding." 42 Pa.C.S. § 9544(b).

           The claims Defendant Addams asserts via the collateral motion(s) at bar about some plea

  agreement have for some seventeen (17) years been known to him. See Defendant's Motion, p.

  3. See also Defendant's Response - Exhibit D-I-2. "The Supreme Court's recent decision of

  Frye and [Lafler] may have reminded [the Defendant] of this issue, but they did not create a new

  rule of law and do not excuse his prior failure to [include such in] his prior successive petitions."

 Hare v. United States supra 688 F.3d at 881.

          Having failed to raise the issue of his trial attorney's alleged ineffectiveness in the

 context of plea negotiations and/or some prosecution plea offer" ... before trial, at trial, during

 unitary review, on appeal or in a prior state postconviction proceeding ... , the Defendant has

 waived any such collateral challenge, assuming arguendo this court even enjoys requisite

jurisdiction. 8 42 Pa.C.S. § 9544(b). See also 42 Pa.C.S. § 9543 (a)(4).

         "The right to an evidentiary hearing on a post-conviction petition is not absolute. A

PCRA court may decline to hold a hearing if the petition's claim is patently frivolous and

without a trace of support in either the record or from other evidence." Commonwealth v. Payne,

794 A.2d 902, 906 (Pa.Super. 2002) citing Commonwealth v. Jordan, 772 A.2d 1011, 1014

(Pa.Super. 2001). "The controlling factor in determining whether a petition may be dismissed


8 Even assuming the bulk of the Defendant's error assignments for those reasons detailed prior are not deemed
waived on the instant appeal, Defendant Addams' failure to previously advance these collateral challenges in his
numerous past pro se PCRA filings operates as a Post Conviction Act waiver. 42 Pa.C.S. § 9544(b). Similar to his
assertion that trial counsel was professionally incompetent regarding the plea bargaining process and/or some
Commonwealth plea offer, this statutory waiver as well renders the Defendant ineligible for collateral remedy based
on any of these additional, belatedly raised claims. 42 Pa.C.S. § 9543(a)(3).
                                                        31
                                                                                  Circulated 02/06/2015 01:42 PM




  without a hearing is the status of the substantive assertions in the petition." Id at 906 quoting

  Commonwealth v. Weddington, 514 Pa. 46, 50, 522 A.2d 1050, 1052 (1987).

           The Superior Court has held that appellate review of a PCRA' s dismissal is conducted:

             [I]n the light most favorable to the prevailing party at the PCRA level.
             Commonwealth v. Burkett, 5 A.3d 1260, 1267 (Pa.Super. 2010). This review is
            limited to the findings of the PCRA court and the evidence of record. Id We
            will not disturb a PCRA court's ruling if it is supported by evidence of record
            and is free of legal error. Id This Court may affirm a PCRA court's decision
            on any grounds if the record supports it. Id We grant great deference to the
            factual findings of the PCRA court and will not disturb those findings unless
            they have no support in the record. Commonwealth v. Carter, 21 A.3d 680,
            682 (Pa.Super. 2011). However, we afford no such deference to its legal
            conclusions. Commonwealth v. Paddy, 609 Pa. 272, 15 A.3d 431, 442 (2011);
            Commonwealth v. Reaves, 592 Pa. 134, 923 A.2d 1119, 1124 (2007). Further,
            where the petitioner raises questions of law, our standard of review is de novo
            and our scope of review is plenary. Commonwealth v. Colavita, 606 Pa. 1, 993
            A.2d 874,886 (2010).

 Commonwealth v. Rykard supra 55 A.3d at 1183 quoting Commonwealth v. Ford supra 44 A.3d
at 1194.

        Salient to Defendant Addams' claim that his trial lawyer was ineffective regarding plea

negotiations and/or did not provide him competent counsel about some Commonwealth plea

agreement, this court in light of the foregoing concluded that no reasoned purpose would be

served by any further proceedings as there were no genuine issues of material fact, it lacked

necessary jurisdiction, the instant collateral claims had otherwise been waived, and resultantIy,

the Defendant was not entitled to Post Conviction Act remedy. These findings of this court are

amply supported by the instant case records, and it committed no related legal error. Id.




                                                32
                                                                             Circulated 02/06/2015 01:42 PM




       For all of these reasons, this court's dismissal, absent a hearing, of Defendant Addams'

most recent collateral filings should be affirmed.




                                                          BY THE COURT:




                                                                                           -
                                                                                           ,....:.
                                                                                           =
                                                                                           ,.r:;-



                                                                                                     -
                                                                                           ;p-
                                                                                            c::
                                                                                            c"
                                                                                                I
                                                                                             co
                                                                                                     ,
                                                                                                     \7-'--"""",

                                                                                                          ~    \




                                              33